Wall, P. J. This was an action of trespass by plaintiff in error against defendants in error for breaking and entering the plaintiff’s dwelling house. The jury found for defendants. Indeed, this is the third verdict to that effect. The evidence shows that the defendants were guilty of the trespass, but no defense whatever is shown. The only plea was not guilty. It is conceded that an appellate court will not reversé a case to allow a plaintiff to recover nominal or vindictive damages merely, but the point is made that here the plaintiff sustained substantial damages and that the rule is not applicable to this case. After a careful reading of the evidence we are inclined to the same view, and while we can not say the damages should be very large, they should be more than merely nominal; and though courts hesitate to reverse on the facts merely,- when several juries have found the same way, yet we think this case is exceptional; that there was a clear right to recover some damages and that the verdict is wholly in violation of the plaintiff’s legal rights. The judgment is therefore reversed and the cause remanded. Reversed and remanded.